Citation Nr: 0302552	
Decision Date: 02/11/03    Archive Date: 02/19/03	

DOCKET NO.  99-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability resulting from surgery 
performed by the Department of Veterans Affairs on April 30, 
1991.



REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1970 
to September 1970, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  On April 30, 1991, the veteran underwent incision and 
drainage of an abscess of the scrotum at a VA Medical Center 
(VAMC).

3.  The veteran is not shown to have any additional 
disability as a result of VA surgery performed on April 30, 
1991.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for additional disability as a result of surgery performed by 
the VA have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2002).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, it was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal because, as will be explained below, the 
requirements of the VCAA have been essentially satisfied.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the appellant).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, as well as the Statement of the Case and 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In this regard, those 
documents clearly notify the veteran of a need to submit 
medical evidence demonstrating the existence of a disability 
and medical evidence demonstrating that the disability was 
related to surgery he underwent at the VAMC in April 1991.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran contends that he has additional disability 
resulting from surgery performed by the VA in April 1991.  
Records of that procedure have been obtained as were all 
subsequently dated VA medical records.  In addition, while 
the veteran has not been afforded a VA examination in order 
to specifically answer the question of whether he has 
additional disability resulting from that surgery, at the 
veteran's hearing before a Member of the Board at the RO in 
July 2002, he essentially testified that the disability he 
was claiming resulted from that surgery had resolved.  As 
such, no further development under the VCAA would appear to 
be necessary because such development could not possibly 
result in any benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board 
finds that the duties to notify and assist required under the 
VCAA have been satisfied to the extent necessary for purposes 
of this appeal.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Accordingly, the case is ready for appellate 
review.

Background and Evidence

VA outpatient treatment records dated in 1991 include a 
record dated April 24th, which shows the veteran was seen 
with a subjective complaint of a knot between his scrotum and 
leg for several days.  On examination, a lump at the base of 
the scrotum was identified, which appeared to be a cyst.  The 
veteran was prescribed a Sitz bath.  A record dated April 
30th, shows the veteran was seen again for complaints of a 
cyst between the legs of one week's duration which was 
getting bigger.  The veteran underwent an incision and 
drainage of a scrotal abscess.  The veteran was to return on 
May 2nd.  A record dated May 2nd notes that the veteran was 
improved.  A record dated July 16, 1991, records that the 
veteran reported that he had surgery on a boil and had a sex-
gender change.  He reported that a male nurse made advances.  
He indicated that after his surgery his penis was crooked and 
he was very upset.  No pertinent clinical findings were 
reported on examination as the veteran was being seen for 
unrelated disorders.

The veteran underwent several VA examinations in May 1999.  
During the intestines examination the veteran reported that 
he had a sex-change operation done, although the examiner 
indicated that this was not substantiated on the physical 
examination.

A VA Form 21-4138 (Statement in Support of Claim) dated in 
September 1999 reflects that the veteran expressed 
disagreement with the rating decision denying compensation 
for impotence caused by surgery at a VA facility.  The VA 
Form 9 (Appeal to Board of Veterans' Appeals) shows the 
veteran related that records showed that the surgical 
procedure produced a change in his sexual demeanor rendering 
him impotent.

The veteran presented testimony at a hearing before a Hearing 
Officer at the RO in June 2000.  At that time, the veteran 
offered testimony concerning the surgery he underwent in 
April 1991.  He indicated that following the surgery he was 
incapable of an erection.  He also testified that hospital 
records, specifically a record dated July 16, 1991, showed 
that the doctor performed a sex-gender change on him.  

VA medical records dated between 1998 and 2001 do not show 
any treatment for impotence or any chronic genitourinary 
disorder.  A record dated in June 2001 showed the veteran was 
seen with a complaint of an uncontrollable urge to urinate 
and occasional urine incontinence since scrotal surgery 
performed in 1991.  Following the examination, the assessment 
was of a urinary problem and the veteran was begun on 
medication.  No further reference to urgency or incontinence 
is noted in subsequently dated records.

The veteran presented testimony before a Member of the Board 
at the RO in July 2002.  At that hearing the veteran offered 
testimony concerning the surgery he underwent in April 1991.  
The veteran testified that he was impotent following the 
surgery and that the only physician he informed of this fact 
was his psychiatrist.  The veteran also made reference to a 
sex change having occurred at the time of the surgery.  When 
questioned whether he was provided any treatment for his 
impotency, the veteran indicated that psychological treatment 
was provided and that "over time I did regain that sex life, 
over a period of time, over a period of time."  Transcript at 
12-13.  The veteran later explained that this disability 
resolved through hypnosis.  Transcript at 18-19.

Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed prior to January 1, 1997, a claimant 
is not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) 
(language of statute was plain and did not require showing of 
fault).  Since the veteran filed his claim after that date, 
he must show some degree of fault, and more specifically that 
the proximate cause of his disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffering as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 3.353(c).

With this guidance in mind, the Board finds that the veteran 
has not demonstrated that he has additional disability 
resulting from surgery he underwent on April 30, 1991, at a 
VAMC.  VA medical records clearly show that the veteran 
underwent an incision of drainage of a scrotal abscess on 
that date, but subsequent records fail to show any additional 
disability resulting from that surgery.  A record dated on 
May 2nd, following the surgery, showed the veteran was 
improved.  While the Board acknowledges that the veteran 
related pertinent complaints on July 16, 1991, specifically 
that he had a sex-gender change and had a resulting deformity 
of his penis, such findings are nowhere reported in VA 
medical records.  The VA examination performed in May 1999 
notes the veteran's complaint that he underwent a gender 
change operation, but the examiner noted that this was not 
born out by physical examination.  

In addition, at the veteran's most recent hearing before a 
Member of the Board in July 2000, he essentially testified to 
the fact that any impotence he may have had following the 
surgery performed in April 1999 had resolved through 
treatment from his psychiatrist.  Thus, from the veteran's 
own testimony he no longer has the disability he originally 
claimed resulted from the surgery.  In the absence of medical 
evidence demonstrating any impotence following the surgery, 
and the veteran's own sworn testimony reflects that he does 
not have any impotence, the Board finds that compensation 
under the provisions of 38 U.S.C.A. § 1151 for impotence 
following the April 1991 surgery is not warranted.

As a final matter, the Board notes that at the time the 
veteran was seen in June 2001 he reported that he had an 
uncontrollable urge to urinate and urine incontinence since 
scrotal surgery performed 1991.  However, beyond that single 
recorded complaint, there is simply no medical evidence which 
would demonstrate that any urinary urgency or incontinence at 
any time following the surgery until such complaints were 
recorded in June 2001, 10 years following the surgery, nor 
does the medical evidence suggest that such complaints 
represented a chronic disability whatsoever.  The record 
reflects that the veteran was prescribed medication on that 
date and no further complaints or treatment were recorded in 
medical records.  In addition, while those complaints were 
recorded in the medical records, the veteran has not 
contended or filed a claim for additional disability of 
urinary urgency or incontinence as a result of VA treatment.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 based on surgery 
performed at a VA medical center on April 30, 1991.  Simply 
put, in the absence of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992).  Accordingly, the Board concludes that compensation 
for additional disability following VA surgery in April 1991 
is not warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of VA surgery performed on April 30, 
1991 is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

